Citation Nr: 0527318	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for feet fungus. 

2.  Entitlement to service connection for knots in the 
joints. 

3.  Entitlement to service connection for diabetes mellitus 
II as a result of exposure to herbicides. 

4.  Entitlement to service connection for throat disorder. 

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for lower abdominal 
pain.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran testified at a hearing 
before the undersigned Judge at the RO in July 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This combat veteran indicated at the hearing before the 
undersigned Judge that he was scheduled to receive a VA 
medical evaluation at VA Greensville in July 2005.  The 
examination report is not part of the record and must be 
included in the record before adjudication on the merits.  In 
addition, the veteran indicated that he receives treatment 
from VA every 6 months, however, there are no VA medical 
reports dated after October 2003.  Therefore, all VA medical 
records dated after October 2003, including the July 2005 
medical evaluation, should be incorporated into the record. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The RO/AMC should request copies of 
the medical records from VA Greensville 
from October 2003 through the present, 
including any evaluation performed in 
July 2005.    

2.  If the new medical records provide a 
diagnosis for any of the conditions 
asserted by the veteran for service 
connection, the AMC/RO should make 
arrangements for the veteran to undergo a 
medical examination for those conditions 
in order to determine whether any of the 
diagnosed disability is at least as 
likely as not related to his service.  
The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  Detailed reasons and 
bases for all opinions should be 
provided, including a discussion of 
evidence relied on for opinions.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should review the claims file and re-
adjudicate the claims.  If the benefits 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


